                         Case 1:21-cv-20665-BB Document 1 Entered on FLSD Docket 02/17/2021 Page 1 of 6



                             BARSHAY SANDERS, PLLC
                         1   Craig B. Sanders, Esq. (Fla. Bar 0985686)
                             100 Garden City Plaza, Suite 500
                         2   Garden City, NY 11530
                             Tel: (516) 203-7600
                         3   Email: csanders@barshaysanders.com
                         4   Attorneys for Plaintiff
                             File No.: 121208
                         5
                                                        UNITED STATES DISTRICT COURT
                         6                              SOUTHERN DISTRICT OF FLORIDA
                         7
                         8      Thomas Giles,

                         9                              Plaintiff,
                                                                                 Case No:
                        10
BARSHAY SANDERS, PLLC




                                         v.
                        11                                                              COMPLAINT
                                Tobon Group LLC,
                        12
                        13                       Defendant.
                                ___________________________________/
                        14
                                    Plaintiff Thomas Giles (“Plaintiff”), by and through his undersigned counsel, for its
                        15
                        16   Complaint against Defendant Tobon Group LLC (“Defendant”) states and alleges as follows:

                        17                                           INTRODUCTION
                        18
                                    1.        This action seeks to recover damages for copyright infringement.
                        19
                                    2.        Plaintiff herein creates stock photography images and own the rights to these
                        20
                             photos which they license for various uses including online and print publications.
                        21
                        22          3.        Plaintiff has obtained U.S. copyright registrations covering many of his

                        23   Photograph, and many others are the subject of pending copyright applications.
                        24
                                    4.        Defendant owns and operates a website known as tobongroup.com (the
                        25
                             “Website”).
                        26
                                    5.        Defendant, without permission or authorization from Plaintiff actively copied,
                        27
                        28   stored, modified, and/or displayed Plaintiff's Photograph on the Website and engaged in this


                                                                                1
                                                                     PLAINTIFF'S COMPLAINT
                         Case 1:21-cv-20665-BB Document 1 Entered on FLSD Docket 02/17/2021 Page 2 of 6




                             misconduct knowingly and in violation of the United States copyright laws.
                         1
                         2                                               PARTIES

                         3           6.      Plaintiff Thomas Giles is an individual who is a citizen of the State of Florida
                         4
                             and maintains a principal place of business in Miami-Dade County, Florida.
                         5
                                     7.     On information and belief, Defendant Tobon Group LLC, is a Florida Limited
                         6
                             Liability Company with a principal place of business in Broward County, Florida and is liable
                         7
                         8   and responsible to Plaintiff based on the facts herein alleged.

                         9                                    JURISDICTION AND VENUE
                        10
                                     8.     This Court has subject matter jurisdiction over the federal copyright
BARSHAY SANDERS, PLLC




                        11
                             infringement claims pursuant to 28 U.S.C. §1338(a) and 28 U.S.C. §1331.
                        12
                                     9.     This Court has personal jurisdiction over Tobon Group LLC because Tobon
                        13
                        14   Group LLC maintains its principal place of business in Florida.

                        15           10.    Venue is proper under 28 U.S.C. §1391(a)(2) because Tobon Group LLC does
                        16
                             business in this Judicial District and/or because a substantial part of the events or omissions
                        17
                             giving rise to the claim occurred in this Judicial District.
                        18
                                                         FACTS COMMON TO ALL CLAIMS
                        19
                        20           11.    Plaintiff is the legal and rightful owners of Photograph which it licenses to

                        21   online and print publications.
                        22
                                     12.    Plaintiff has invested significant time and money in building his photograph
                        23
                             portfolio.
                        24
                                     13.    Plaintiff has obtained active and valid copyright registrations from the United
                        25
                        26   States Copyright Office (the “USCO”) which cover many of Plaintiff's Photograph while

                        27   many others are the subject of pending copyright applications.
                        28


                                                                                 2
                                                                      PLAINTIFF'S COMPLAINT
                         Case 1:21-cv-20665-BB Document 1 Entered on FLSD Docket 02/17/2021 Page 3 of 6




                                     14.      Plaintiff's Photograph are original, creative works in which Plaintiff's own
                         1
                         2   protectable copyright interests.

                         3              15.   Tobon Group LLC is the registered owner of the Website and is responsible for
                         4
                             its content.
                         5
                                        16.   Tobon Group LLC is the operator of the Website and is responsible for its
                         6
                             content.
                         7
                         8              17.   The Website is popular and lucrative enterprises that purposefully display

                         9   celebrity and/or news Photograph, including Plaintiff's copyrighted Photograph.
                        10
                                        18.   The Website is monetized in that it contains paid advertisements and/or sells
BARSHAY SANDERS, PLLC




                        11
                             merchandise to the public and, on information and belief, Defendant profits from these
                        12
                             activities.
                        13
                        14              19.   On February 27, 2009 a photograph of Aerial shot of Trump Tower

                        15   (“Photograph”) was authored. A copy of the Photograph is attached hereto as Exhibit 1.
                        16
                                        20.   The Plaintiff registered the Photograph with the United States Copyright
                        17
                             Office on April 1, 2020 under Registration No. VA0002202134.
                        18
                                        21.   Plaintiff observed the Photograph on Defendant's domain tobongroup.com on
                        19
                        20   December 5, 2020. A copy of Screengrab of Defendant's website including Photograph is

                        21   attached hereto as Exhibit 2.
                        22
                                        22.   Without permission or authorization from Plaintiff, Defendant volitionally
                        23
                             selected, copied, modified, stored and/or displayed Plaintiff’s copyright protected photograph,
                        24
                             as set forth in Exhibit “1” which is annexed hereto and incorporated in its entirety herein, on
                        25
                        26   the Website.

                        27           23.      On information and belief, the Photograph was copied, modified, stored and/or
                        28


                                                                               3
                                                                    PLAINTIFF'S COMPLAINT
                         Case 1:21-cv-20665-BB Document 1 Entered on FLSD Docket 02/17/2021 Page 4 of 6




                             displayed without license or permission, thereby infringing on Plaintiff's copyrights (the
                         1
                         2   “Infringement”).

                         3          24.     The Infringement includes a URL (“Uniform Resource Locator”) for a fixed
                         4
                             tangible medium of expression that was sufficiently permanent or stable to permit it to be
                         5
                             communicated for a period of more than transitory duration and therefore constitutes a
                         6
                             specific infringement.
                         7
                         8          25.     The Infringement is an exact copy of Plaintiff's original image that was directly

                         9   copied and stored by Defendant on the Website.
                        10
                                    26.     On information and belief, the Photograph was volitionally posted to the
BARSHAY SANDERS, PLLC




                        11
                             Website by Defendant.
                        12
                                    27.     On information and belief, Defendant is not registered with the United States
                        13
                        14   Copyright Office pursuant to 17 U.S.C. §512.

                        15          28.     On information and belief, the Infringement were not posted at the direction of
                        16
                             a “user” as that term is defined in 17 U.S.C. §512(c).
                        17
                                    29.     On information and belief, Defendant engaged in the Infringement knowingly
                        18
                             and in violation of applicable United States Copyright Laws.
                        19
                        20          30.     On information and belief, Defendant has the legal right and ability to control

                        21   and limit the infringing activities on its Website and exercised and/or had the right and ability
                        22
                             to exercise such right.
                        23
                                    31.     On information and belief, Defendant has received a financial benefit directly
                        24
                             attributable to the Infringements. Specifically, by way of the Infringements, the Website had
                        25
                        26   increased traffic to the and, in turn, realized an increase its brokerage commissions.

                        27          32.     On information and belief, a large number of people has viewed the unlawful
                        28


                                                                               4
                                                                    PLAINTIFF'S COMPLAINT
                         Case 1:21-cv-20665-BB Document 1 Entered on FLSD Docket 02/17/2021 Page 5 of 6




                             copies of the Photograph on the Website.
                         1
                         2          33.     On information and belief, Defendant at all times had the ability to stop the

                         3   reproduction and display of Plaintiff's copyrighted material.
                         4
                                    34.     As a result of Defendant's misconduct, Plaintiff has been substantially harmed.
                         5
                                                                   FIRST COUNT
                         6                      (Direct Copyright Infringement, 17 U.S.C. §501 et seq.)
                         7
                                    35.     Plaintiff repeats and incorporates by reference the allegations contained in the
                         8
                             preceding paragraphs, as though set forth in full herein.
                         9
                                    36.     The Photograph are original, creative works in which Plaintiff owns valid
                        10
BARSHAY SANDERS, PLLC




                        11   copyright properly registered with the United States Copyright Office.

                        12          37.     Plaintiff has not licensed Defendant the right to use the Photograph in any
                        13
                             manner, nor has Plaintiff assigned any of his exclusive rights in the Copyrights to Defendant.
                        14
                                    38.     Without permission or authorization from Plaintiff and in willful violation of
                        15
                             Plaintiff's rights under 17 U.S.C. §106, Defendant improperly and illegally copied, stored,
                        16
                        17   reproduced, distributed, adapted, and/or publicly displayed works copyrighted by Plaintiff

                        18   thereby violating one of Plaintiff's exclusive rights in his copyrights.
                        19
                                    39.     Defendant's reproduction of the Photograph and display of the Photograph on
                        20
                             the Website constitutes willful copyright infringement.
                        21
                                    40.     As a direct and proximate result of Defendant's misconduct, Plaintiff has been
                        22
                        23   substantially harmed and should be awarded actual damages against Defendant pursuant to 17

                        24   U.S.C. §504(b) in an amount to be proven at trial.
                        25
                                                                    JURY DEMAND
                        26
                                     41.    Plaintiff hereby demands a trial of this action by jury.
                        27
                                                                PRAYER FOR RELIEF
                        28


                                                                                5
                                                                     PLAINTIFF'S COMPLAINT
                         Case 1:21-cv-20665-BB Document 1 Entered on FLSD Docket 02/17/2021 Page 6 of 6




                                    WHEREFORE, Plaintiff respectfully requests judgment as follows:
                         1
                         2          That the Court enters a judgment finding that Defendant has infringed on Plaintiff's

                         3   rights to the Photograph in violation of 17 U.S.C. §501 et seq. and award damages and
                         4
                             monetary relief as follows:
                         5
                                            a.     Actual damages against Defendant pursuant to 17 U.S.C. §504(b) in an
                         6
                                                   amount to be proven at trial; and
                         7
                         8                  b.     A permanent injunction against Defendant pursuant to 17 U.S.C. §502;

                         9                         and
                        10
                                            c.     Plaintiff's costs; together with
BARSHAY SANDERS, PLLC




                        11
                        12                  d.     Such other relief that the Court determines is just and proper.

                        13   DATED: February 17, 2021
                        14
                                                                           BARSHAY SANDERS, PLLC
                        15
                                                                           By:     /s/ Craig B. Sanders
                        16                                                 Craig B. Sanders, Esq. (Fla. Bar 0985686)
                                                                           100 Garden City Plaza, Suite 500
                        17                                                 Garden City, NY 11530
                        18                                                 Tel: (516) 203-7600
                                                                           Email: csanders@barshaysanders.com
                        19                                                 Attorneys for Plaintiff
                                                                           File No.: 121208
                        20
                        21
                        22
                        23
                        24
                        25
                        26
                        27
                        28


                                                                               6
                                                                    PLAINTIFF'S COMPLAINT
